NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 20-3326


                            UNITED STATES OF AMERICA

                                              v.

                                        TYREN ALI,
                                                Appellant


                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 1:11-cr-00752-001)
                       District Judge: Honorable Noel L. Hillman


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   on June 22, 2021

           Before: SMITH, Chief Judge†, MATEY and FISHER, Circuit Judges.

                               (Opinion filed: May 10, 2022)




                                         OPINION




       †
         Judge Smith was Chief Judge at the time this appeal was submitted. Judge Smith
completed his term as Chief Judge and assumed senior status on December 4, 2021.
       
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       Tyren Ali challenges the District Court’s denial of his motion for a reduced

sentence. Finding no error, we will affirm.

                                              I.

       Ali pleaded guilty to one count of conspiracy to distribute and possess with intent

to distribute crack cocaine in violation of 21 U.S.C. § 846. With six prior felony drug

convictions, he qualified as a “career offender” under the Sentencing Guidelines, producing

an advisory sentencing range of 188 to 235 months. See U.S.S.G. § 4B1.1(a) The District

Court sentenced Ali to 204 months of imprisonment with five years of supervised release,

a decision we affirmed. United States v. Ali, 537 F. App’x 117, 119 (3d Cir. 2013).

       In April 2020, Ali submitted requests for “home confinement” because of the

COVID-19 pandemic to the warden at his Federal Correctional Institution and the District

Court. The warden denied the request. Before the District Court responded, Ali filed

another motion, seeking a sentence reduction under 18 U.S.C. § 3582(c)(2). The District

Court consolidated the motions and purported to deny them in a single form order titled

“Order Regarding Motion for Sentence Reduction under 18 U.S.C. § 3582(c)(2). This

timely appeal followed.

       But we ran into a problem when considering Ali’s appeal: the District Court’s Order

did not mention the motion for home confinement.‡ So we issued a limited remand in June


       ‡
         A point raised by the Government in a letter to the District Court asking 1) whether
the District Court provided an oral explanation, and 2) if so, if the explanation could be
transcribed and placed on the docket. See United States v. Ali, No. 1:11-cr-00752, ECF No.
68 (D.N.J. Feb. 19, 2021).
                                              2
2021 asking the District Court for clarification. Then, in April 2022, Ali moved to

voluntarily dismiss the home confinement claim. Because his dismissal moots the issue on

remand, we address Ali’s motion for a sentence reduction.§

                                            II.

       We review a decision denying a sentencing reduction motion for an abuse of

discretion. United States v. Mateo, 560 F.3d 152, 154 & n.2 (3d Cir. 2009). That means

“we will not disturb the District Court’s decision unless there is a definite and firm

conviction that it committed a clear error of judgment in the conclusion it reached upon a

weighing of the relevant factors.” United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.

2020) (cleaned up).

       We find no error. A term of incarceration may be reduced if the sentence was

imposed using a Guidelines range that was “subsequently . . . lowered by the Sentencing

Commission.” § 3582(c)(2). Ali argues a reduction is justified by Amendment 782 to the

Guidelines, which “reduced the Guidelines’ base offense levels for certain drug offenses”

with retroactive application. Koons v. United States, 138 S. Ct. 1783, 1788 (2018); see also

U.S.S.G. § 2D1.1(c); U.S.S.G. app. C, amend. 782 (2014). But Amendment 782 did not

reduce the career offender Guidelines range, and Ali was sentenced within that range. See

United States v. Martin, 867 F.3d 428, 431 (3d Cir. 2017). That makes Ali ineligible.




       §
          The District Court had jurisdiction under 18 U.S.C. § 3582(c) and we have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                             3
                                            III.

       The District Court did not abuse its discretion in determining that Ali was ineligible

for a reduced sentence. So we will affirm its order denying relief.




                                             4